Per Curiam:
As the court below well said, this case is a very simple one. If J ames McGrew wilfully and intentionally deserted his wife, he was certainly not entitled to curtesy in her estate. If, on the other hand, the separation was rendered necessary by the circumstances of the parties, and for their mutual comfort they agreed to live apart, then of course he did not forfeit his right in her estate. The question thus stated was, with proper instructions, submitted to the jury, and they determined it in favor of the plaintiff. Her declarations were rightly admitted for the purpose of disproving the alleged wilful and malicious character of the separation on his part. The exceptions to the admission in evidence of the abstract of title, and notice of the plaintiff’s claim for mesne profits, cannot be sustained. That the testimony of Mrs. Angelina Hart, one of the defendants, was properly excluded, is a proposition too plain for discussion.
Judgment affirmed.